Atkinson, J.
The exception is to a judgment overruling a motion by a defendant in an action for divorce, to set aside the verdict and decree granting a divorce to the plaintiff, removing the disabilities of the defendant, and permitting both the -parties to marry again. There was evidence that the defendant by her attorney participated in the trial, and asked that her disabilities be removed. Even if such a motion to set aside a verdict, which was not in the nature of a motion for new trial, can be entertained, any irregularities in the service of the original petition or summoning of the jury, as complained of, were waived by the defendant in participating in the trial by her attorney, without raising any such questions, and in procuring a removal of her disabilities. Under the pleadings and the evidence the judge did not err in overruling the motion on any of the several grounds alleged.

Judgment affirmed.


All the Justices concur, except Hill, J., absent beeaMse of illness.